Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Jin et al. (2014/0370303) teaches a glass substrate with one or more of silver nitrate or silver oxide on its surface (hazy residue) can result in discoloration of the glass substrate ([0037]). Jin teaches these hazy residue can be removed by chemical means, such as contacting the glass substrate with a solution comprising halide ions, such as sodium chloride, using ultrasonic agitation ([0072]-[0073], [0075]), to form a glass substrate comprising silver halide ([0074]). Jin further teaches a subsequently cleaning step with a mild detergent to remove any remaining silver containing particles in an ultrasonic bath ([0079]), but doesn’t specify a detergent solution comprising a phosphate salt or relative frequencies of the ultrasonic baths for the two cleaning steps.  Kretschmer (2008/0210256) teaches a cleaning step in an ultrasonic bath comprising phosphate ([0032]-[0033]), but doesn’t specify a frequency for the ultrasonic bath.  Lim et al. (2017/0354996) teaches detergent builders, such as trisodium phosphate is a common cleaning agent that enhances the detergency action of the cleaning solution. Although the prior art generally teaches employing a phosphate salt in a cleaning solution, the prior art lacks motivation for adapting the cleaning solution comprising phosphate for the removal of silver halide from glass substrate of Jin, nor does the prior art discuss the relative frequency of the first and second ultrasonic baths. Thus, the prior art fails to teach the combination of the a first ultrasonic bath comprising halide ion for treating silver nitrate or silver oxide in a glass substrate and a second ultrasonic bath comprising a phosphate salt for removing silver halide from the glass, the second ultrasonic bath operated at a greater frequency than the first ultrasonic bath.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741